Pursuant to appellee's motion to strike out the statement of facts filed in this cause, we have examined the same, and find that it does not comply with the rules, in that much of it consists of questions and answers, interspersed with objections by counsel and rulings by the court. About 6 pages contain documentary evidence. Out of the remaining 53 pages, over 30 contain questions and answers, and about 20 consist entirely of questions and answers, objections and rulings, apparently copied from the stenographer's transcript. About 2 pages are entirely taken up by a single controversy between counsel in regard to the admissibility of certain evidence, interspersed with questions and remarks by the court. We cannot agree with appellants' contention that questions and answers were only copied when necessary to an understanding of the testimony of the witnesses. In our opinion, practically all the questions and answers could have been reduced to a succinct statement in narrative form.
We conclude that the rules have been flagrantly violated in the preparation of this statement of facts, and that it is our duty to grant the motion to strike same from the record. Rules 72 to 78 of the district court (142 S.W. xxii); Acts 32d Leg. c. 119, § 6; Brown v. Vizcaya,54 S.W. 636; Caswell v. Hopson, 43 S.W. 549; Wentworth v. King, 49 S.W. 696; Heidenheimer v. Tannenbaum, 23 Tex. Civ. App. 567,56 S.W. 776; Albers v. Roberts, 150 S.W. 596.
Motion granted.